\OOO\]O\

10
11
12
13
4 14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-01865-RS ‘Document 131 Filed 12/28/18 Page 1 of 15

XAVIER BECERRA
Attorney General of California
MARK R. BECKH\IGTOI\Il
ANTHCNY R. HAKL
Supervising Deputy Attorne`ys General
GABRIELLE D. BOHTIN, SBN 267 3 08
ANNA T. FERRARI, SBN 261579
TODD GRABARSKY, SBN 286999
R. MATTHEW WISE, SBN 23 8485
NOREEN P. SKELLY, SBN 186135
Deputy Attorn'eys General
1300 I Street, Suite 125
P.O. BOX 944255
Sacramento, CA 94244-2550
Telephone: (916) 210-6053
Fax: (916) 324-8835
E-mail: Gabri_elle.BOutin@doj .ca. gov
Al'l'orneysfor Plaintij§”Sl‘al'e of California, by and
through Attorney General Xavier Becerra

(Additional counsel listed on following page)

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

. Attorney General Xavier Becerra;

' JARMIN, in his official capacity as Acting

STATE OF CALIFORNIA, by and through 3:18-cv-01865

COUNTY OF LOS ANGELES; CITY OF
LOS ANGELES; CITY OF FREMONT;

CITY ()F LONG BEACH; CITY OF ' TRIAL DECLARATION OF ANDREW J.
OAKLAND; CITY OF STOCKTON, WESTALL
Plaintiffs,
Dept: 3
v. Judge: The Honorable Richard G.
Seeborg
Tria1 Date: January 7, 2019

WILBUR L. ROSS, JR., in his official Action Filed: March 26, 2018
capacity as Secretary of the U.S. .
Department of Commerce; U.S.

DEPARTMENT OF COMMERCE; RON `

Director of the U.S. Census Bureau; U.S.
CENSUS BUREAU; DOES 1-100,

Defendants.

 

 

 

 

 

Ul-l>b\>l\)

\OOC\IO`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 3:18-cv-01865-RS Document 131

Additional counsel.'

Charles L. Coleman III`, SBN 65496
David I. Holtzman

HOLLAND & KNIGHT LLP

50 California Street, 28th Floor

San Francisco, CA 94111
Telephone: (415) 743-6970

Fax: (415) 743-6910

Email: charles.coleman@hklaw.com

Mike Feuer

City Attorney for the City of Los Angeles
Kathleen A. Kenealy, SBN 212289
Senior Assistant City Attorney

Valerie Flores, SBN 138572

Managing Senior Assistant City Attorney
200 North Main Street, 7th Floor, MS 140
Los Angeles, CA 90012

Telephone: (213) 978-8130

Fax: (213) 978-8222

Email: Valerie.Flores@lacity.org

Harvey Levine, SBN 61880

City Attorney for the City of Fremont
3300 Capitol Ave.

Fremont, CA 9453 8

Telephone: (510) 284-4030

Fax: (510) 284-4031

Email: hlevine@fremont.gov

Charles Parkin

City Attomey for the City of Long Beach
Michael K. Mais, SBN 90444

Assistant City Attorney ,

333 W. Ocean Blvd., 11th Floor

Long Beach CA, 90802

Telephone: (562) 570-2200

Fax: (562) 436-1579

Email: Michael.MaiS@longbeach.gov

Filed 12/28/18 Page 2 of 15

Barbara J. Parker

City Attorney for the City of Oakland
Maria Bee

Chief Assistant City Attorney

Erin Bernstein, SBN 231539
Supervising Deputy City Attorney
Malia McPherson

Deputy City Attorney

City Hall, 6th Floor

1 Frank Ogawa Plaza

Oakland, California 94612
Telephone: (510) 23 8-3601

Fax: (510) 238-6500

Email: ebernstein@oaklandcityattorney.org

John Luebberke, SBN 164893

City Attorney for the City of Stockton
425 N. El Dorado Street, 2nd Floor
Stockton, CA 95202

Telephone: (209) 937-8333

Fax: (209) 937-8898

Email: John.Luebberke@stocktonca. gov

Sue Ann Salmon Evans, SBN 151562_
SEVanS@DWKeSq.com

Keith A. Yeomans, SBN 245600
KYeomanS@DKWeSq.com

DANNIS WOLIVER KELLEY

115 Pine Avenue, Suite 500

Long Beach, CA 90802

Telephone: 562.366.8500

Fax: 562.366.8505

Attorneysfor Plainl'z'ff-Inl'ervenor
Los Angeles Unijied School District

 

 

OO\]O'\

©

10
11
12
13
14
15
16
17
18
19
20
' 21
22
23
24
25

26

27
28

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 3 of 15

l, AndreW J. Westall, do hereby declare as folloWs:

Current Position: _

l. l am currently employed as the Assistant Chief Deputy for the Offic_e of Los Angeles
City Council President Herb J. Wesson, Jr. l have held my current position from November 2005
through November 2011, and from April 2012 to the present.

~2. k Among other duties, in my current position as the Assistant Chief Deputy to Los
Angeles City Council President Herb J. Wesson, l lead a staff of up to 50 employees on a Wide-
range ‘of municipal issues, including intergovernmental relations, budget, revenue strategies,
ballot measures, labor, housing, planning, economic development, and transportation As part of
my job duties as Assistant Chief Deputy, l have served as the lead staff member for the Rules,
Elections, and Intergovernmental Relations Committee from 2012 to the present. That committee
oversees the preparation for the Decennial Census for the City, as Well as utilization of Decennial
Census data for redistricting for the City Council Districts and other purposes described herein. l
am the former lead Staff member for the Housing, Community, and Economic Development
Committee. For six years in that capacity, l oversaw yearly operational budgets of approximately
$2 billion in contracts and construction projects administered by the Housing Department, .
Housing Authority, Community Development Department and the Community Redevelopment
Agency. 7

EducationalBackground: '

3. l received a B.A. Degree in Political Science-Public Service from the University of
California, Davis in l996,-With an emphasis in urban, environmental, economic, and social public
policies, as Well as various ethnic studies disciplines. l

4. l received a M.A. Degree in Urban Planning from the University of California, Los
Angeles in 1999, With an emphasis in social policy and analysis, environmental and transportation
public policy, municipal demographics, Geographic lnformation System (GIS) mapping, and
redistricting l v

Political and Redistricting Experience:

5. From April of 1998 through June of 2000, l Worked for the National Association of
. t 1 _

 

Trial Declaration of Andrew J. Westall (3:18~cv-01865)

 

 

 

[\3

©OO\IO\§Jl-l>w

101

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 4 of 15

Latino Elected and Appointed Offlcials as a consultant, researcher and author. ln June of 2000, l
prepared a publication entitled Reapportionment, Redistricting and the Lal'ino Communily: 2000
and Beyond, regarding reapportionment and redistricting of legislative and congressional districts
after the 2000 Census, focusing on the Latino communities in seven states.

6. From January 2001 to November of 2001, l vvorked as the Assistant to the Speaker
for the Office of the Speaker of the California Assembly Robert 1\/1. Hertzberg. ln my role, l
Worked on the post-2000 Census state redistricting process as the Chief Line Drawer for 38 of the
50 Democratic Assembly Districts in California. The Chief Line Drawer Works With decision-
makers, legal counsel and key stakeholders in the crafting of proposed district lines to produce
draft maps and data tables for consideration, along with unpublished scenarios, leading ultimately
to the final map and data tables for publication. l also have performed Worl<; as the drafter of
alternative plans for the California Board of Equalization, California Legislature and United
Statcs Congress. Alternative plans are unpublished redistricting maps and data table scenarios
made available to decision-makers, including State Legislators and l\/lembers of the U.S.
Congress.

.7. From November 2001 to April of 2002, l served as the Technical Director for the City
of Los Angeles during the Los Angeles City Council redistricting process. In that capacity, l Was
the Chief Line Drawer for the City Council Districts. l developed the demographic and
geographic databases utilized by the Commission and the public. These databases relied upon,
and Were primarily based on, Decennial Census data. l also organized 16 public testimony
hearings throughout the City, Which produced 3,000 attendees and 5 ,000 Written public
comments l reviewed and assessed the voluminous public record and prepared and provided
technical reports to the City. Additionally, l designed, developed, and updated the City’s
redistricting Website.

8. During that same period, from November 2001 to April 2002, l simultaneously
Worked as the Technical Director and Chief Line Dravver for the Los Angeles Unified School
District (LAUSD) redistricting process

9. From April of 2002 to February of 2004, l Worked as Assistant to the Speal<er for the
. 2 _

 

Trial Declaration of Andrew J. Westall (3:18-cv-01865)

 

 

l\)

©OO\]O\Ui-l>w

10
11
12
13
14
15
16
17

18_

19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 5 of 15

Office of the Speal<er of the California Assembly Herb J. Wesson, Jr. My duties included
political marketing, public relations, electoral strategy, GlS mapping, demographics, statistics,'
and redistricting

10. From February 2004 to November of 2005, l worked as the Assistant to the Speal<er
for the Office of the Speaker of the California Assembly Fabian Nunez. l\/ly duties included
political_marl<eting, public relations, electoral strategy, GIS mapping, demographics, statistics,
and redistricting n

11. From November of 2011 to March 2012, l served as the Executive Director, Chief
Executive Officer and Administrator for the Los Angeles City Council Redistricting Commission,
overseeing six staff members and dozens of contractors in support of the Commission’s work. l
organized 22 public testimony hearings throughout the City, with responsibility for managing a
process involving over 5,000 attendees and the assessment of 6,55 1,writt`en public comments. l
also organized the Commission’s_meetings and prepared and issued a 950-page report to the City
Council regarding the Commission’s recommendations for redistricting Los Angeles City Council
Districts after the 2010 Census.

12. Attached as Exhibit A to this Declaration is a true and correct copy o'f my complete
and current curriculum vita'e (personal contact information redacted). l

Redistricting in the City of L0s Angeles:

13. The City of Los Angeles is a Charter City, organized under Article XI, Section 3 of ,
the California Constitution. Pursuant to Article XI, 5ection 5(b), the Charter of the City of Los
Angeles prescribes the manner in Which redistricting will occur after each Decennial Census, and
relies upon the use of Census Data. n

141 Section 204 of the Los Angeles City Charter requires a redistricting process every ten
years. Section 204(b) of the City Charter mandates the formation of a Redistricting Commission
to advise the City Council on the drawing of Council district lines. No City officer or employee
is eligible to serve on the 21-member Commission. Pursuant to Section 204(c) of the City
Charter, the Redistricting Commission must be appointed no later than “the date by which the n

Census Bureau is to release decennial census data.”
3

 

Trial Declaration of Andrew J. Westall (3:18-cv-01865)

 

 

10
11
12

'13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 6 of 15

151 With regard to the redistricting process after the 2020 Decennial Census, Charter
Section 204(0) states that “The Commission shall begin the redistricting process at any time after
appointment, but no later than June 1st of 2021 , and each subsequent tenth anniversary of that
date.”

16. Charter Section 204(0) further provides that the City Council “shall adopt a
redistricting ordinance no later than December 31, 2021, and each subsequent tenth anniversary
of that date.”

17. The first City election following the 2020 Decennial Census (the March 8, 2022
Primary Election) will be consolidated statutorily and contractually with the State Primary
Election conducted locally by the _Los Angeles County Registrar-Recorder/County Clerk. The
Los Angeles County Registrar-Recorder/County Clerk has informed the City of Los Angeles that
redistricting of Council District boundaries following the 2020 census must be completed and
delivered to the County no later than October 6, 2021, so that the new district lines may be
implemented in time for the 2022 election cycle.

Principles Applicable to the Redistricting Process:

18. During my work on redistricting for more than a decade, beginning in 2001, for the
State of California, City of Los Angeles and LAUSD, l have gained an understanding of the legal
and practical considerations relevant to the redistricting process. These principles include the
following: (a) ensuring districts contain equal population in compliance with the Equal Protection
Clause of the Fourteenth Amendment to the United States Constitution; (b) respecting traditional
redistricting criteria such as contiguity (all parts of a district should connect), compactness (a
district should be geographically compact with regard to appearance, shape, and b_orders), due
consideration of existing boundaries (such as geographic, street, school, and political
subdivisions), and preserving communities of interest (people sharing common interest); and (c)
compliance with Section 2 of the federal Voting Rights Act by ensuring that minority voters are
not denied equal access to'voting opportunities (minority voting blocks are neither fractured nor

packed into a district so as to dilute their votes).

4

 

Trial Declaration of Andrew J. Westall (3:18-cv-01865)

 

 

OQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

. \O

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 7 of 15

19. Section 21620 of the California Elections Code allows the City Council to give
consideration in redistricting to topography, geography, cohesiveness, contiguity, integrity,
compactness of territory,_and communities of interest within the district. Section 204(d) of the
City Charter requires that all districts “shall be drawn in conformance with requirements of state
and federal law and, to the extent feasible, shall keep neighborhoods and communities intact,
utilize natural boundaries or street lines, and be geographically compact.”

20. Section 204(a) of the City Charter requires that City Council Districts “shall each
contain, as nearly as practicable, equal portions of the total population of the City as shown by the
Federal Census immediately preceding the formation of districts.” Thus, the City conducts
redistricting based on the total population of the City, as it is constitutionally entitled to do under
Supreme Court precedent

21. Pursuant to Section 241 of the City Charter, the City Council consists of 15 members,
elected by their respective districts n

22. Based upon the 2010 Decennial Census figures, the total population of the City of
Los Angeles was 3,792,621. Therefore, the ideal population size for each Council District would
be 252,841 people. Both law and equity disfavor large population deviations between districts
Even a deviation of 10% (5% in either a plus or minus direction) may not be considered in a “safe
harbor” for purposes of a legal challenge

23. As a result of the 2012 redistricting process, each Council District represents a
population of approximately 250,000 residents, with a population deviation of less than +/- 2.5%.
Equal distribution of residents in each Council District ensures that every resident has equal
access to their City government representative

Importance of Decennial Census Data for Redistricting:

24. During my redistricting work over more than a decade, l have become familiar with
and have relied upon Decennial Census data to perform my work. The Decennial Census is the
only source that provides the sufficiently granular population count and demographic data the

City of Los Angeles needs for redistricting purposes

 

Trial Declaration of Andrew J. Westall (3: 18-cv-01865)

 

 

\OOO\]C?\U`I-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cV-01865-RS Document 131 Filed 12/28/18 Page 8 of 15

25. The Decennial Census provides important data points that the City uses in
redistricting such as the number of people per household, household status, age, race, and
ethnicity.

26. The Decennial Census also provides data on multiple levels that are crucial for
redistricting: a “Census block”; a “Census Block Group” or “Census l`ract” level (comprising
several groups of blocks, averaging approximately 5,000 individuals); “Census Place”
(unincorporated County); and at an overall City, County and State level.

27. The City uses granular population count data when redistricting to create Council
Districts that are of equal size in terms of resident population. Without accurate population count
data from the Decennial Census, the City cannot ensure that any redistricting plan complies with
constitutional, state, and Charter provisions that require Council Districts be of equal size and
conforms to such redistricting principles as contiguity and compactness.

28. Data at all levels of granularity, including the most granular block;level, is necessary
to ensure properly populated and lawfully formed City Council Districts. Neighborhood
characteristics and population density can change dramatically in Los Angeles from block-to-
block, especially near the City’s core. For example, single family neighborhoods such as
Hancock Park, with average lot sizes of approximately 14,000 square feet, abut very denser
populated portions of Koreatown, filled with multi-family residences and notable for having one
of the densest populations in the United States outside of New York City.

29. Inaccurate population count data will thus result in an unevenly reported population
distribution, which will in turn deny equal representation to the City’s residents According to
data from the Census Bureau, of the nearly 3.95 million residents in the City of Los Angeles,

approximately 37.6% are foreign born (https://www.census.gov/quickfacts/

losangelescitycalifornia), a population of foreign-born residents greater than the entire population

of twelve states with the lowest population in the United States '(Alaska, Delaware, Hawaii,
l\/laine, l\/lontana, New Hampshire, North Dakota, Rhode lsland, South Dakota, Vermont, and
Wyoming (https://www.census.gov/data/tables/time-series/demo/popest/2010s-state-total.html).

Non-citizen residents in the City of Los Angeles are not distributed equally among neighborhoods
6

 

Trial Declaration of Andrew J. Westall (3:18-cv~01865)

 

 

 

10
11
12
13
14

154

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 9 of 15

or the 15 Council Districts. For example, in Council District 9, 50% of residents over the age of
18 are non-citizens, compared with just 13.9% in Council District 5.

30. Accordingly, residents in Council Districts with large concentrations of undercounted
residents would be denied equal representation Residents in Districts with larger undercounted
populations would proportionally have less access to their elected representative, denying them an
equal ability to petition their government for redress of grievances as guaranteed by the First
Amendment. The residents of those Districts with more undercounted neighbors would be denied
equal access merely because of where they happen to reside and who their neighbors happen to
be.

31. 4 The City also uses granular race and ethnicity data gathered from the Decennial
Census when redistricting to ensure compliance with the Voting Rights Act and other state and
federal voting and civil rights laws Accurate data on race and ethnicity at the block-level is
necessary given that population density and demographic diversity can vary sharply among
adjacent neighborhoods and abutting city blocks in Los Angeles Without accurate block-level
race and ethnicity data, the City cannot ensure that district lines are drawn in compliance with the
Voting Rights Act and other voting and civil rights laws

32. Block-level demographic data is also necessary for drawing district lines and
determining the precise neighborhoods that will be included in particular districts in accordance

with the principles of redistricting As noted, preserving communities of interest is one of the

principles the City must consider during redistricting Block-level demographic data, including

age, race and household status, is crucial for identifying those communities of interest and

locating their precise geographic bounds

Importance of Decennial Census Data for the Allocation of City Services and
Resources:

33. The City also relies on Decennial Census population count data when managing the
allocation of its services and resources to City residents
34. City services and resources that are allocated to particular neighborhoods are based

on the Decennial Census count of people in those neighborhoods Due to the highly varying
7

 

Trial Declaration of Andrew J. Westall (3:18~cv-01865)

 

 

\O 00 \I~O`\ U! -l>~

10
11
12
13
14
- 15
16
17
18
19
20
21
.22
23
24
25
26
27
28

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 10 of 15

nature of the population density from one neighborhood to the next, and even from one block to
the next,¢the granular block-level population count data derived from the Decennial Census is
crucial for properly and efficiently allocating City~ services and resources to ensure that the needs
of each neighborhood_and, even, each block-are met.
35. Without reliable, precise, and accurate population count data, the City would not be

able to identify the needs of each community, neighborhood, 'or high-density city block. The d
combination of undercounts in some neighborhoods and overcounts in others will lead to errors in
measuring neighborhood populations, which _will in turn lead to misallocation of City resources

_ 36. The services that the City provides to its residents are without regard towhether the
resident is a citizen or non-citizen. For example, members of the Los Angeles Police Department

respond to any call for assistance; members of the Los Angeles Fire Department do not ask for

proof of citizenship before rendering emergency services or extinguishing fires; and the City’s

Bureau of Sanitation picks up trash for all residents, regardless of their immigration or citizenship
status Accordingly, undercounted neighborhoods will suffer from the lack of sufficiently
allocated resources due to inaccurate census data. The City thus needs accurate Decennial Census
data to meet the needs of all of its residents andto plan for future needs

37. Having an accurate neighborhood-by-neighborhood1and block-by-block population
count is also important in such areas as the City’s Department of City Planning (for urban
planning and zoning updates), the City’s Department of Transportation (for infrastructure project
assessments), the City’s Economic Workforce and Development Department (for redevelopment
purposes), and by the Housing and Community lnvestment Department (for smart growth _
analyses).
/ /
/ /
/ /
/ /
/ /

//
8

 

Trial Declaration of Andrew J. Westall (3:18-cv-01865)

 

 

)_d

 

\

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 11 of 15

`I declare under penalty of perjury under the laws of the United States and the State of
California that the foregoing is true and correct to the best of my knowledge, and that l have

executed this declaration in Los Angeles California 4

Dated: Decemb_ei z':l‘ u, 2018 j¢;;;%,z//,€/ M,:MY/ALA

Andrew J. Westall .

9

 

Trial Deciaration of Andrew J`. Westall (3:'18-0\/-01865) _

 

 

' Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 12 of 15

EXHIBIT A

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 13 of 15

` Andrew J. Westall
_
‘ _
_

 

Pro[essional Exp_erience

Office of L0s Angeles City Council President Herb J. Wesson, Jr. '
Assistant ChiefDeputy November 2005 to November 2011
April 2012 to Present
Lead staff member for the City Council managing teams of up to 50 employees on the issues of
intergovernmental relations budget, revenue strategies ballot measures labor, housing planning
economic development, cannabis and transportation in the City of Los Angeles; lead staff member
for the Rules, Elections_, and Intergovernmental R_elations Committee since 2012, the Ad Hoc
Committee on the 2028 Olympics and Paral'ympic Games, the Ad Hoc Committee on Police Reform,
and the Board of Referred Powers chaired by the Council President; former lead staffer for six years
overseeing the management, organization, and publication of the City Council agendas three times a
week; former lead staff member for the Housing Community, and Economic Development `
Committee chaired by the Councilmember for six years overseeing $2 billion yearly in operational
budgets contracts and construction projects by the Housing Department, Housing Authority,
Community Development Department, and the Community Redevelopment Agency.

Los Angeles City Council Redistricting Commission .

Executive Director November 2011 to March 2012
Chief Executive Officer and Administrator for the City of Los Angeles City Council Redistricting
process overseeing six staff and dozens of contractors during the Commission’ s work; organized
twenty-two public testimony hearings from San Pedro to Sunland- -Tujunga with more than 5 000
attendees and 6, 551 written public comments not including regular and special Commission
meetings issued 950 page report to the City Council on time and under budget

Pasadena City College,

Adjunct Facully ' January 2003 to l\/lay 2010
Part- time professor of Political Science and American Institutions providing instruction and
mentorship to approximately two- thousand students two to three nights a week, with an average
class size of fifty.

Office of Speaker of the Assembly Fabian Nufiez ' `

Assistant to the Speaker ` February 2004 to November 2005
Staff member in the areas of political marketing public relations electoral strategy, GIS mapping
demographics statistics and redistricting organized Assembly committee hearings and town hall
meetings throughout Southern California providing logistics public outreach, and technical support

0ffice of Speaker of the Assembly Herb J. Wesson, Jr.

Assistant to the'Speaker Apr112002 to February 2004
Staff member in the areas of political marketing public relations electoral strategy, GIS mapping
demographics, statistics and redistricting organized Assembly committee hearings and town hall
meetings throughout Southern California providing logistics public outreach, and technical support

City of Los Angeles Redistricting Commission for the LAUSD , .

Technical Dire_ctor November 2001 to April 2002
Consultant for LAUSD redistricting process; Chief line drawer for the LAUSD Board of Education
districts

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 14 of 15
ANDREW J. WESTALL

Los Angeles City Council Redistricting Commission

Techm`cal Director November 2001 to April 2002
Consultant for City of Los Angeles City Council redistricting process; Chief line drawer for the City
Council districts; organized 16 public testimony hearings from Watts to Pacoima with more than
3,000 attendees and over 5,000 written public comments submitted technical reports and maintained
website design, development, and updating ‘

Office of Speaker of the Assembly Robert M. Hertzberg

Assistant to the Speaker January 2001 to November 2001
Staff member for State Assembly redistricting process; Chief line drawer for 38 of the 50 .
Democratic Assembly districts in California, as well as drafter of alternative plans for the Board of
Equalization, State Senate, and House of Representatives; frequent weekly travel to Sacramento,
including the entire final month of the legislative session; provided guidance and negotiated between
various state legislators and legislative caucuses with respect to district boundaries

Office of Speaker of the Assembly Robert M. Hertzberg

Field Repres'entative l\/larch 1999 to December 2000
Staff member and representative for the Speaker to community events forums meetings and other
policy discussions in the areas of transportation the environment, water, health care, land use, and
other issues affecting the San Fernando Valley; lead staffer for the summer intern program
overseeing twenty-plus interns in each of two consecutive summers programmer and developer of
filing systems phone logs and phone books for the Speaker.

National Association of Latino Elected and Appointed Officials

Consultant April 1998 to June 2000
Researcher and author of publication on reapportionment and redistricting of legislative and
congressional districts after the 2000 Census emphasizing the Latino community in seven states;
Presenter and panelist at the NALEO national conference in 2000, the Orange County Business
Council, and the National I-Iispanic Caucus of State Legislators national conference in 2001.

Graduate Students Association, UCLA

Presideni ` May 1997 to June 1998
" Chief Executive and Financial Officer for the official student government of approximately 10,000
graduate and professional students; elected position; author of numerous editorials; successfully
advocated for new graduate student housing near campus and free ridership for students on the Santa
l\/lonica Big Blue Bus. .

Office of Assemblymember Deborah V. Ortiz

LegislativeAide June 1997 to September 1997
` Staff member and policy analyst for the Assemblymember on issues of foster care and child abuse in
Sacramento County; coordinator of taskforce to reinforce the continuum of care for children to end
the increase in child deaths from parental abuse.

Office of Assistant Secretary Andrew M. Cuomo
Intern 4 ' September 1995 to December 1995
' lntern and policy analyst for the U.S. Department of Housing and Urban Development’s Department
of Community Planning and Development on empowerinent communities and enterprise zones; 7
liaison to numerous cities and counties collecting data; provided annual and periodic reports and
presentations on behalf of the Assistant Secretary to congressional offices and the White House.

 

Case 3:18-cv-01865-RS Document 131 Filed 12/28/18 Page 15 of 15

ANDREW J. WESTALL
Education

l\/l. A Degree, Urban Planning UCLA, 1999
Emphasis in social policy and analysis environmental and transportation public policy, municipal
finance, demographics GIS mapping and redistricting
Advisors: Dr Leobardo Estrada and Dr. J Eugene Grigsby, 111

B A Degree, Political Science~Public Service, University of California, Davis 1996
Emphasis in urban, environmental economic, and social public policy, as well as various ethnic
studies disciplines

Current Communitv Work c_md Affiliations

0 Member, UCLA Alumni Association
0 Member, UC Davis Alumni Association

Publications

0 Author, “Election lrregulari-ties are Fault of City Clerk”, Glendale»News-Press, April 16, 2003.

0 Author, Reapp_ortionment, Redistricting and the Latino Community: 2000 and Beyond. National
Association of Latino Elected and Appointed Officials June, 2000.

Columnist, The Dain Bruin, Winter 1997. v
Author, “Democracy Calls for Active Participation”, The Dain Bruin, Tues. Oct 22, 1996.

¢ Co-Editor, State Enterorise Zone Undate. Department of Community Planning and Development,
U.S. Department of Housing and Urban Development, 1996. `

0 Auihor, “Film Creates Desire to Change”, The California Aggie, Davis CA, l\/lon. Jan. 23, 1995.

Past Community Work and Affiliations

Member, Board ofDirectors E_xposition Metro Line Construction Authority, 2014~2018.
Member Los Angeles County Commission on Local Governmental Services, 2011 -.2015
Alternote Member, Board ofDirectors, Expo. Metro Line Construction Authority, 2007- 2014
Presia'ent, Greater Toluca Lake Neighborhood Council, 2012- 2013

Vice President Greater Toluca Lake Neighborhood Council, 2011- 2012; 2013 -2014.
Member, Pasadena City College Faculty Association, 2007- 2011

Member, California Teacher’.s Association/CCA, Pasadena Chapter, 2003-2007‘
Member, Los Feliz Improvement Association, 2000- 2007.

Member, Los Angeles President’s Joint Commission on LAUSD Governance 2005- 2006
Secretary, Greater Griffi_th Park Neighborhood Council, 2003~ 2004

M`ember, UCLA Alumni Association Leadershlp Academy, 2003-2004.

Vice President, Greater Griffith Park Neighborhood Council, 2002'~2003.

Extemal Vice President, Mira Hershey/Hilgard Residents Association, UCLA, 1997.
Aa'visor, Sacramento County Adult and Aging Commission, 1996.

4President, Chi Phi Fraternity, Sigma Delta Chapter, UC Davis 1995.

 

